Citation Nr: 0610706	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease, lumbar spine, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for diabetic 
neuropathy, right lower extremity, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for diabetic 
neuropathy, left lower extremity, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas, which continued a 20 percent rating for each 
of the disabilities in this appeal, and for diabetes mellitus 
with blurred vision.  The veteran appealed the denial of all 
issues; however, in July 2003, he indicated through his 
representative that he was withdrawing the issue of an 
increased evaluation for diabetes with blurred vision.  The 
veteran testified in February 2006 at a hearing before the 
undersigned veterans law judge at San Antonio (i.e., Travel 
Board hearing).


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by subjective complaints of constant pain 
and stiffness in the low back with radiating pain down the 
right leg and objective evidence of pain with forward flexion 
limited to 70 degrees and lateral flexion limited to 20 
degrees bilaterally; it is not manifested by ankylosis in the 
thoracolumbar spine, incapacitating episodes of at least 4 
weeks but less than 6 weeks during the past 12 months, severe 
limitation of motion, listing of the whole spine to the 
opposite side, abnormal mobility on forced motion, 
neurological symptoms, or marked interference with 
employment, or frequent hospitalizations.

2.  The veteran's diabetic neuropathy of the right leg is 
manifested by complaints of continuous numbness and tingling, 
and pain in the back of his right leg; objective findings 
show some diminished sensation to vibration in the plantar 
surface of the feet to the dorsum of the feet and toes, and a 
slightly diminished pinprick distally in the feet, which 
represents no more than moderate paralysis of the sciatic 
nerve.

3.  The veteran's diabetic neuropathy of the left leg is 
manifested by complaints of continuous numbness and tingling, 
and pain in the back of his left leg; objective findings show 
some diminished sensation to vibration in the plantar surface 
of the feet to the dorsum of the feet and toes, and a 
slightly diminished pinprick distally in the feet, which 
represents no more than moderate paralysis of the sciatic 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5243 (2005).  

2.  The criteria for a rating in excess of 20 percent for 
diabetic neuropathy of the right leg have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2005).  

3.  The criteria for a rating in excess of 20 percent for 
diabetic neuropathy of the left leg have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The record shows that the RO sent 
initial VCAA notice in February 2003, two months before the 
initial rating decision.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  In regard to the increased rating claims 
for diabetic neuropathy of the right and left leg, the VCAA 
notice complies with the four requirements in 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), in that it (1) informs the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informs the 
claimant about the information and evidence the claimant is 
expected to provide; (3) informs the claimant about the 
information and evidence that VA will attempt to provide on 
his behalf; and (4) requests the claimant provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Although the notice does not contain similar language as that 
of the fourth element, it does request enough information to 
enable VA to obtain all evidence or information, whatever 
the source.  It also requests that the veteran send any 
medical reports he has.  The language is sufficiently broad 
to meet the requirement of the fourth element.  

The veteran has also indicated that he wanted to file a claim 
for service connection for a back condition and the RO sent 
him VCAA notice according to this request.  In this regard, 
however, the notice advises the veteran that he needed to 
show evidence of the existence of the condition to the 
present and continuity of treatment, which is sufficiently 
broad as to encompass evidence of the current severity of the 
back condition.  In any case, there is no indication that the 
veteran was prejudiced; his testimony indicates no recent 
treatment for his service connected degenerative disc disease 
of the lumbar spine and the veteran testified to his back 
disability at the Board hearing.  He also was afforded two VA 
examinations that show the current status of the disability.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present case, the veteran's status, the existence of a 
disability, and a connection between the veteran's service 
and the disability were previously established, as the 
veteran sought an increase in ratings.  He was informed of 
the degree of disability, but was not informed of the element 
of effective date.  However, since the Board finds no 
increase in the ratings for degenerative disc disease or 
diabetic neuropathy is warranted in this case, no prejudice 
ensued in the Board's proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for two VA examinations, which 
addressed the level of disability form his degenerative disc 
disease of the lumbar spine and diabetic neuropathy of the 
right leg and left leg.  The Board has considered the 
veteran's request for an additional examination due to 
increased frequency of pain in his back; however, his 
testimony did not indicate any additional functional 
impairment that would warrant an increase in rating.  There 
is sufficient medical evidence of record to make a decision 
on the claim on appeal.  

Law and Regulations

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).
With regard to the veteran's request for an increased 
schedular evaluation, the Board may only consider the factors 
as enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities were 
amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective Sept. 26, 2003).  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as the 
amendment discussed above has a specified effective date 
without provision for retroactive application, it may not be 
applied prior to its effective date.  However, as of the 
effective date, there is nothing in the applicable law and 
regulations, to include the cited legal authority that 
precludes the Board from applying whichever version of the 
rating criteria is more favorable to the veteran.

The veteran's degenerative disc disease of the lumbar spine 
is currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome) (2003), the previous version.  Under this 
diagnostic code, intervertebral disc syndrome (IVDS) 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent requires intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent rating is assigned when the 
veteran experiences incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

Notes for the diagnostic code state that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Also, 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities are to be evaluated using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurologic disabilities are to be evaluated 
separately, using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.

Effective September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the spine was changed to provide for 
the evaluation of all spine disabilities, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  The General Rating 
Formula for Diseases and Injuries of the Spine provides for 
assignment of a 40 to 100 percent evaluation for unfavorable 
ankylosis of the spine.  Diagnostic Code 5243 provides that 
intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Disease and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.  The incapacitating episode 
rating scheme set forth in Diagnostic Code 5243 provides for 
no higher than a 60 percent rating and is nearly the same as 
that utilized in the 2002 changes.

In pertinent part, Diagnostic Codes 5235 to 5243 (unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode), a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, the maximum rating allowed a 40 percent evaluation for 
severe limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 10 percent rating for a slight 
limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a maximum rating of 40 percent is 
warranted for a severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating is warranted for a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 10 percent 
rating is warranted for a lumbosacral strain with 
characteristic pain on motion.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2005).

Under the revised criteria for rating spine disabilities, 
intervertebral disc syndrome may also be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 
at Note 2.

Diagnostic Code 5292 (Spine, limitation of motion, lumbar) 
was also subject to the September 26, 2003, revision of the 
schedular criteria for rating diseases and injuries for the 
spine.  The criteria in effect before September 26, 2003, are 
noted above.  Diagnostic Code 5292 for spine, limitation of 
motion, lumbar, was not renumbered.  The criteria that most 
closely matches 5292, however, is found in Diagnostic Code 
5242 (Degenerative arthritis of the spine), which is also 
evaluated under the General Rating Formula for Disease and 
Injuries of the Spine.

Under Diagnostic Code 5289, a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine.  See 
38 C.F.R. § 4.71(a), Diagnostic Code 5289 (prior to September 
26, 2003).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520 (2005). Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost. Disability ratings of 10 percent, 20 percent 
and 40 percent are assignable for incomplete paralysis which 
is mild, moderate or moderately severe in degree, 
respectively.  A 60 percent rating is warranted for severe 
incomplete paralysis.

Finally, 38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321 (2005).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his contentions, as 
presented in written statements and hearing testimony; VA 
records for treatment from 2004 to 2005, and VA compensation 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or does not 
show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

Degenerative Disc Disease

The Board initially addresses the request made by the 
veteran's representative to remand the issue of an increased 
rating for degenerative disc disease of the lumbar spine in 
order to have the revised regulations considered.  The record 
shows that the RO advised the veteran of the revised 
regulations and considered his claim in accordance with both 
the old and the revised regulations in the Supplemental 
Statement of the Case dated in October 2005.  The Board also 
notes that both the 2003 and 2005 VA examinations include 
findings that address the revised criteria, including 
incapacitating episodes, range of motion in the thoracolumbar 
spine, and the presence/absence of ankylosis in the spine.  
Therefore, the Board may proceed with its adjudication of an 
increased rating for degenerative disc disease of the lumbar 
spine without prejudice to the appellant.

A review of the evidence in this matter indicates that a 20 
percent rating, as currently assigned, is appropriate for the 
veteran's degenerative disc disease of the lumbar spine.  The 
veteran has voiced subjective symptoms of pain and stiffness 
with increasing frequency.  Objective evidence, however, has 
not demonstrated that his level of impairment from 
degenerative disc disease meets the criteria or more closely 
approximates the criteria for a 40 percent rating.  

First, evaluating the degenerative disc disease under the 
criteria effective prior to September 26, 2003, objective 
evidence showed only slight to moderate limitation of motion 
during the March 2003 and February 2005 VA examinations.  The 
veteran had full range of motion of the thoracolumbar spine 
in 2003 and lacked only 20 degrees of forward flexion and 10 
degrees of lateral flexion bilaterally in 2005.  Under 
Diagnostic Code 5292, these reductions in range of motion 
equate to no more than moderate limitation in motion and do 
not warrant more than a 20 percent evaluation.  
Manifestations of lumbar degenerative disc disease also fail 
to meet the criteria for a 40 percent evaluation under 
Diagnostic Code 5295.  In this regard, the VA examinations 
did not show listing of the whole spine to the opposite side 
and marked limitation of forward bending in a standing 
position, loss of lateral motion, and abnormal mobility on 
forced motion.  Rather, the veteran demonstrated normal gait 
and posture on both VA examinations with no assistive devices 
or braces, no more than moderate limitation in lateral 
motion, and only slight to moderate limitation in forward 
flexion.  The 2005 VA examiner also noted a negative 
Goldwaithe's sign.  

Neurologically, there were no objective manifestations 
attributed to the service connected degenerative disc disease 
of the lumbar spine.  On examination the veteran had some 
diminished sensation to vibration in the plantar surface of 
the feet to the dorsum of the feet and toes during the 2003 
VA examination, which was attributed to an established 
diagnosis of diabetic peripheral neuropathy.  The 2003 VA 
examiner noted disc herniation and radiculopathy by 
subjective factors only.  Objectively, he found no radiation 
to pain on movement.  The 2005 VA examiner diagnosed 
spondylosis of the lumbar spine without lower extremity 
radiculopathy.  Significantly, the veteran denied any 
symptoms of erectile dysfunction, impotence, bowel or bladder 
incontinence, sneeze, low back association.  On examination 
the veteran had full strength in his lower extremities 
bilaterally and the circumference of his quadriceps was equal 
bilaterally.  He had preserved vibratory sense throughout and 
only mild sensory peripheral neuropathy of the lower 
extremities, with diabetes mellitus noted as a risk factor.  
As such, the veteran's neurological manifestations were not 
found to be associated with his service-connected disc 
disease and no separate rating is warranted for neurological 
manifestations.  

Evaluation under the alternative method of incapacitating 
episodes does not afford the veteran a rating higher than 20 
percent.  In this regard, back in 2003, the veteran reported 
that he required the treatment of a physician or bed rest one 
to two times a year.  When examined in 2005, he denied having 
any periods of bed rest and his hearing testimony in 2006 
intimated no prescribed bed rest, in that the testimony 
reflected no current or ongoing treatment for degenerative 
disc disease and no lost time from employment.  Clearly, the 
criterion for a 40 percent evaluation, which requires at 
least four weeks of bed rest over a 12-month period, has not 
been met.  

Assessment under the general rating formula under the revised 
regulations also does not meet the criteria for a 40 percent 
rating or higher.  Essentially, the veteran demonstrated no 
limitation in motion of the thoracolumbar spine in 2003.  In 
2005, there was only a slight reduction, but forward flexion 
still exceeded 30 degrees (forward flexion was measured as 70 
degrees) and the examiner found no ankylosis of the spine.  
With such a wide range of forward flexion and the absence of 
ankylosis in the thoracolumbar spine, the veteran's 
degenerative disc disease of the lumbar spine does not meet 
the criteria for a higher evaluation.

The Board has also considered functional impairment in its 
evaluation of the veteran's degenerative disc disease of the 
lumbar spine.  In this regard, the veteran had subjective 
complaints of constant low back pain and increasing pain 
during flare-ups.  Objectively, in 2003, the examiner 
determined that range of motion was not limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  
Notably, manifestations of pain were described as minimal 
with findings of minimal muscle spasm and tenderness to 
palpation on examination.  In 2005, the examiner noted the 
veteran's subjective comments indicated weakness and impaired 
endurance.  However, objectively, he concluded range of 
motion was without limitation of movement, protected posture 
or arc pain motion with repeated use.  Since there was no 
additional functional impairment due to pain, no additional 
compensation is warranted.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991) (explaining that functional loss 
due to pain is to be rated at the same level as functional 
loss where motion is impeded).  The benefit of the doubt 
doctrine is not for application with regard to the claim for 
an increased rating for degenerative disc disease of the 
lumbar spine because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Accordingly, the Board finds that an 
increased rating for degenerative disc disease of the lumbar 
spine is not warranted.

Diabetic Neuropathy

Objective evidence in this matter does not support an 
increase for diabetic neuropathy of either the right leg or 
the left leg.  Essentially, the VA examinations in 2003 and 
2005 showed minimal neurological abnormalities in the 
veteran's lower extremities.  Notwithstanding the veteran's 
subjective complaints of continuous numbness and tingling, 
pain in the back of both upper legs, and functional 
impairment with difficulty walking, the objective evidence 
does not establish a disability picture best characterized as 
moderately severe.  As noted, the veteran had some diminished 
sensation to vibration in the plantar surface of the feet to 
the dorsum of the feet and toes during the 2003 VA 
examination.  This was not found in 2005; however, there was 
a slightly diminished sensation to pinprick distally in his 
feet.  The veteran showed no apparent difficulty with 
walking, as his gait was intact and his heel-toe-walk was 
also stable.  He demonstrated full strength in his lower 
extremities.  The diagnosis on the December 2005 examination 
was mild sensory peripheral neuropathy.  

The veteran's hearing testimony indicates that he remains on 
his feet at work for his entire shift, but continues to be 
able to do his job without any physical accommodations by his 
employer.  As such, the overall disability picture for 
diabetic neuropathy of the right and left leg most closely 
approximates moderate paralysis.  The evidence preponderates 
against the veteran's claim for an increased rating for 
diabetic neuropathy of the right leg and the left leg.  
Therefore, the benefit of the doubt doctrine has no 
application.  Accordingly, a rating in excess of 20 percent 
is not warranted for either diabetic neuropathy of the right 
leg or the left leg.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. 
App. 49 (1990); Ortiz, 274 F. 3d 1361 (Fed. Cir. 2001).

Extraschedular Consideration

The evidence presents no record of extraordinary factors, 
such that the service-connected degenerative disc disease of 
the lumbar spine or diabetic neuropathy of the right and left 
leg have markedly interfered with the veteran's employment or 
have required frequent hospitalizations.  The veteran 
testified that he had not missed work because of his back and 
no accommodations were made for his service-connected 
degenerative disc disease of the lumbar spine and diabetic 
neuropathy of the right and left leg disabilities.  In the 
absence of such factors, the Board is not required to discuss 
any further the possible application of 38 C.F.R. § 
3.321(b)(1) to degenerative disc disease of the lumbar spine 
or diabetic neuropathy of the right and left leg.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased rating for degenerative disc disease of the 
lumbar spine is denied.

An increased rating for diabetic neuropathy of the right leg 
is denied.

An increased rating for diabetic neuropathy of the left leg 
is denied.




____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


